Title: To George Washington from the Gloucester Committee of Safety, 29 December 1775
From: Gloucester Committee of Safety
To: Washington, George



Glocester [Mass.] December 29 1775
May it Please your Excellency

At the request of Mesr Jacob Green & Co. owners of the

Sloop Speedwell  Cory Master lately taken by Capt. Broughton and sent into this Harbour we have, maturely considered the within Inclo. Accot so farr as its carried out and are of opinion that the Charges are reasonable and that the Losses were sustained And are further of opinion that the Captors in Justice should pay it with the remainder of the account when the same can be assertained—And we do recommend to your Excelly the Same hopeing you’l order that Justice may be done to the sufferers and beg leave to subscribe ourselves Your Excy Most Obedet Hume sert

Winthrop Sargent
Chearman of the Commitey of Safty

